VILLA V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-137-CR





BRENDA LEE VILLA	APPELLANT



V.



THE STATE OF TEXAS	STATE 



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Brenda Lee Villa appeals her sentence for robbery by threats.  In a single point, appellant complains that the trial court improperly denied her motion for new trial because her sentence is excessive.  We affirm.

Appellant did not object to her sentence when it was imposed.  Although her motion for new trial complains that the sentence is excessive and disproportionate to her conduct, she did not present the motion to the trial court.  Accordingly, appellant has forfeited her complaint on appeal.
(footnote: 2) 
 We overrule appellant’s point and affirm the trial court’s judgment.



PER CURIAM

PANEL F:	CAYCE, C.J.; HOLMAN and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  December 15, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 33.1(a);
 Carranza v. State,
 960 S.W.2d 76, 79 (Tex. Crim. App. 1998); 
Rhoades v. State
, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996); 
Amaro v. State, 
970 S.W.2d 172, 174 n.2 (Tex. App.—Fort Worth 1998, no pet.).